Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 1 of 9




                            United States District Court
                                      for the
                            Southern District of Florida

  Herederos de Roberto Gomez             )
  Cabrera, LLC, Plaintiff,               )
                                         )
  v.                                     ) Civil Action No. 20-21630-Civ-Scola
                                         )
  Teck Resources Limited, Defendant.     )
                        Order Granting Motion to Dismiss
        This matter is before the Court upon Defendant Teck Resources Limited’s
  (“Teck”) motion to dismiss (ECF No. 14.) For the reasons set forth below, the
  motion is granted.
      1. Background
      The Plaintiff Herederos de Roberto Gomez Cabrera, LLC (“HRGC”) filed this
  action against the Defendant Teck pursuant to Title III of the Cuban Liberty
  and Democratic Solidarity Act (the “Helms-Burton Act,” or the “Act”). The Act
  creates a private right of action against any person who traffics in confiscated
  property in Cuba. See 22 U.S.C. § 6082(a)(1)(A). The Helms-Burton Act serves
  to “protect United States nationals against confiscatory takings and wrongful
  trafficking in property confiscated by the Castro regime.” 22 U.S.C. § 6022(6).
      The Plaintiff HRGC company is owned by the heirs of Robert Gomez
  Cabrera. (ECF No. 7 ¶ 8.) In July 1956, Gomez Cabrera, through his company
  Rogoca Minera, S.A., purchased twenty-one mines spanning over 624.91 acres
  of land in the town of El Cobre in Cuba. (Id. ¶ 6.) Gomez Cabrera operated the
  mines until the property was confiscated by the Cuban government (the date of
  which is unidentified). (Id. ¶ 7.) In September 1969, Cabrera’s children
  inherited all rights, title, and interests held by Cabrera in Rogoca Minera, S.A.,
  including the twenty-one mines, mining equipment, and installations. (Id. ¶¶
  7,8.) Cabrera’s children incorporated Plaintiff HRGC, a Florida limited liability
  company and assigned it their claims to the confiscated property (Id. ¶ 11.) The
  Plaintiff is the holder of all interests inherited by Cabrera’s children who were
  citizens of the United States on March 12, 1996. (Id.)
      In February 1994, Defendant Teck, a Canadian corporation with its
  principal place of business in Canada, and Joutel Resources Limited (“Joutel”),
  a Canadian corporation, engaged in a joint venture to explore and develop land
  holdings in Cuba. (Id. ¶ 25.) At the time, Joutel held exclusive mineral
  exploration and development rights over 2485 miles of land in Cuba, including
  the confiscated mines. (Id. ¶ 26.) In January 1996, Teck and Joutel entered
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 2 of 9




  into a written contract giving Teck a 50% ownership in all of Joutel’s holdings
  in Cuba. (Id. ¶ 27.) Teck was charged with operating the mines developed on
  Joutel’s concessions from the Cuban government. (Id. ¶ 30.) One month later,
  Teck and Joutel entered into a written agreement with Geominers, S.A.
  (“Geominers”), a Cuban government-owned company, to explore and extract
  minerals from “mining lands in Cuba.” (Id. ¶ 24.). Teck continued managing
  the mining operations through 2009. (Id. ¶ 32.) Today, Teck owns seven
  subsidiaries in Washington and operates a zinc mine in Alaska (Id. ¶ 25.)
      In its one-count amended complaint, the Plaintiff alleges that Teck violated
  Title III of the Helms-Burton Act. (Id. ¶ 41.) The Plaintiff claims that Teck
  knowingly and intentionally trafficked on confiscated property. (Id. ¶¶ 31, 34.)
      Teck moves to dismiss the amended complaint in its entirety on several
  grounds. Teck argues that the Court lacks personal jurisdiction over Teck and
  even if the Court did have jurisdiction, the complaint has failed to state a
  claim. (ECF No. 14 at 1.) In support of its motion to dismiss, Teck attached the
  affidavit of Amanda Robinson, corporate secretary of Teck, in which she
  represents that Teck is not licensed to conduct business in Florida and that its
  subsidiaries are totally independent from Teck in that they have wholly
  different boards of directors and officers, as well as separate accounting. (ECF
  No. 14-2.) Teck also moved to stay discovery until the Court ruled on the
  motion to dismiss. (ECF No. 28.) The Plaintiff opposed such relief. (ECF No. 34.)
     2. Legal Standard
      A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 3 of 9




     3. Analysis
      In its motion to dismiss, Teck argues that the amended complaint should be
  dismissed because the Court lacks personal jurisdiction over it, the complaint
  fails to allege that HRGC has an actionable ownership interest or that Teck
  intentionally trafficked on the confiscated property. In response, the Plaintiff
  argues that the Court has jurisdiction over Teck under the federal long-arm
  statute and that the amended complaint has sufficiently stated a claim for
  relief under Title III of the Act.
         A. Jurisdiction Over Foreign Defendant
     1. Principles of Jurisdiction
         Where a plaintiff meets its initial burden to make out a prima facie case
  for a court’s exercise of personal jurisdiction over a defendant by providing
  sufficient evidence in the complaint to withstand a motion for to dismiss,
  courts may then consider affidavits, documents, or other testimony provided by
  the defendant challenging the allegations supporting personal jurisdiction.
  Stubbs v. Wyndham Nassau Resort and Crystal Palace Casino, 447 F.3d 1357,
  1360 (11th Cir. 2006); see also Internet Solutions Corp. v. Marshall, 557 F.3d
  1293, 1295 (11th Cir. 2009). Should a defendant provide such material, the
  burden then shifts back to the plaintiff to produce evidence
  supporting personal jurisdiction. Stubbs, 447 F.3d at 1360. All reasonable
  inferences must be construed in favor of the plaintiff. Id. Before courts may
  consider materials provided by a defendant and plaintiff the court must first
  decide if the plaintiff has made out a prima facie case supporting the court's
  exercise of personal jurisdiction.
         To determine whether a party has adequately alleged personal
  jurisdiction over a foreign defendant, the Court first asks whether there is
  jurisdiction under Florida’s long-arm statute and next determines whether the
  exercise of jurisdiction comports with the Due Process Clause of the
  Fourteenth Amendment. Waite v. All Acquisition Corp., 901 F.3d 1307, 1312
  (11th Cir. 2018). Florida’s long-arm statute provides two means for subjecting
  a foreign defendant to the jurisdiction of Florida courts: 1) “a defendant is
  subject to general personal jurisdiction—that is, jurisdiction over any claims
  against a defendant, whether or not they involve the defendant’s activities in
  Florida—if the defendant engages in substantial and not isolated activity in
  Florida.” Id. (internal quotations omitted) (emphasis in original) (discussing Fla.
  Stat. § 48.193); and 2) “a defendant is subject to specific personal jurisdiction—
  that is, jurisdiction over suits that arise out of or related to a defendant’s
  contacts with Florida—for conduct specifically enumerated in the statute.”
  Under either form of personal jurisdiction, the defendant must have “‘certain
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 4 of 9




  minimum contacts with [the state] such that the maintenance of the suit does
  not    offend       traditional    notions   of    fair  play   and     substantial
  justice.’” Id. (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The
  inquiry focuses on the defendant's contacts with the state, and not the
  “random, fortuitous, or attenuated” contacts it has by interacting with other
  persons affiliated with the state. Walden v. Fiore, 571 U.S. 277, 284 (2014).

     2. General Jurisdiction
         Regarding general jurisdiction under Florida’s long-arm statute, “[a]
  defendant who is engaged in substantial and not isolated activity within this
  state, whether such activity is wholly interstate, intrastate, or otherwise, is
  subject to the jurisdiction of the courts of this state, whether or not the claim
  arises from that activity.” Fla. Stat. § 48.193(2) (2020). Under the U.S.
  Constitution, a “court may assert general jurisdiction over foreign (sister-state
  or foreign-country) corporations to hear any and all claims against them when
  their affiliations with the State are so ‘continuous and systematic’ as to render
  them essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S.
  117, 127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
  U.S. 915, 919 (2011)). A corporation’s place of incorporation and its principal
  place of business are generally the only “limited set of affiliations with a forum
  [that] will render a defendant amenable to all-purpose jurisdiction there.” Id. at
  137 (citation omitted). Here, it is undisputed that Teck is not a Florida resident
  as it is incorporated in Canada and has its principle place of business there.
  Accordingly, the Court finds that Teck is not subject to the Court’s
  general personal jurisdiction. Scanz Techs., Inc. v. JewMon Enterprises, LLC,
  No. 20-22957-CIV, 2021 WL 65466, at *3 (S.D. Fla. Jan. 7, 2021) (Scola, J.)

     3. Specific Jurisdiction
         Because the Court does not have general personal jurisdiction over
  Defendant Teck, the Court must determine if Plaintiff HRGC has prima facie
  plead that the Court has specific personal jurisdiction over Teck.
         “[A] Florida court can exercise specific personal jurisdiction—that is,
  jurisdiction over suits that arise out of or relate to a defendant’s contacts with
  Florida—if the claim asserted against the defendant arises from the defendant’s
  contacts with Florida, and those contacts fall within one of the enumerated
  categories set forth in section 48.193(1)(a).” Thompson v. Carnival Corp., 174 F.
  Supp. 3d 1327, 1337 (S.D. Fla. 2016) (Moore, J.) (citing Schulman, 624 F.
  App’x at 1004–05). The Plaintiff fails to explain how its claim for unlawful
  trafficking in Cuba is related to Teck’s activities in Florida, which at this point
  appear to be nonexistent. Indeed, the amended complaint alleges that Teck is a
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 5 of 9




  Canadian corporation with its principle place of business in Canada, with
  subsidiaries in Washington and Alaska, and is otherwise silent as to whether
  Teck has any contacts with Florida. For these reasons, HRGC has failed to
  plead specific personal jurisdiction over Teck.

     4. Rule 4(k)(2)
         HRGC dedicates most of its response to argue that the Court has
  jurisdiction over Teck under Federal Rule of Civil Procedure 4(k)(2) or the
  federal long-arm statute. This is argument is likewise unavailing.
         “Rule 4(k)(2)—the so-called federal long-arm statute—permits a federal
  court to aggregate a foreign defendant’s nationwide contacts to allow for
  personal jurisdiction provided that two essential conditions are met: ‘(1)
  plaintiff’s claims must arise under federal law; and (2) the exercise of
  jurisdiction must be consistent with the Constitution and laws of the United
  States.’” Thompson, 174 F. Supp. 3d at 1337. The rule is neither applicable nor
  relevant until a court finds that a defendant is not subject to personal
  jurisdiction in the courts of any state. Storm v. Carnival Corp., No. 20-22227-
  CIV, 2020 WL 7415835, at *11 (S.D. Fla. Dec. 18, 2020) (Torres, MJ). Once it
  becomes clear that there is no specific or general jurisdiction under Florida’s
  long-arm statute, the analysis on whether there is personal jurisdiction under
  Rule 4(k)(2) turns on whether there are enough minimum contacts with the
  United States as a whole. Id.
         As discussed above, there is no specific or general jurisdiction under the
  state long-arm statute over Teck, nor has Teck identified any other forum
  where it is amenable to jurisdiction. Accordingly, the Court could use Rule
  4(k)(2) to establish jurisdiction over Teck if: (1) the exercise of jurisdiction must
  be consistent with the Constitution and the laws of the United States; and (2)
  the claim must arise under federal law. In re Takata, 396 F. Supp. 3d at 1150-
  51. Because there is no dispute that the Plaintiff’s claims arise under federal
  law, the Helms-Burton Act, the Court must determine whether the exercise of
  federal jurisdiction over Teck would comport with the Constitution and the
  laws of the United States, in other words, comports with due process. The
  answer is a resounding no.
         “Rule 4(k)(2) was implemented to fill a lacuna in the enforcement of
  federal law in international cases.” Id. at 1337 (internal quotations omitted).
  However, courts rarely invoke jurisdiction under the rule. Id. Indeed, “[i]n the
  wake of the Supreme Court’s decision in Daimler, it appears unlikely that
  general jurisdiction over a foreign defendant could ever be available under
  4(k)(2).” Id. at 1338 n.9 (citing Daimler, 571 U.S. at 138 (rejecting as
  “unacceptably grasping” the plaintiffs’ position that the Court should “approve
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 6 of 9




  the exercise of general jurisdiction in every State in which a corporation
  “engages in a substantial, continuous, and systematic course of business.”)).
         This is not one of those uncommon cases. Teck’s contacts with the
  United States through its subsidiaries are too attenuated to support
  jurisdiction under Rule 4(k)(2). The Plaintiff advances several ambiguous
  allegations that do not demonstrate specific conduct by Teck in the United
  States. The amended complaint vaguely alleges Teck “directly or indirectly,
  owns, operates, controls, manages, and/or supervises at least seven U.S.-
  based subsidiaries in the State of Washington,” and “Teck directly or indirectly,
  owns, operates, controls, manages, and/or supervises one of the world’s largest
  zinc mines” in Alaska and Washington. (ECF No. 7 ¶¶ 14, 15.) These
  allegations are not sufficient to establish jurisdiction under Rule 4(k)(2)
  because there is no alleged connection between Teck and the alleged
  subsidiaries. See Schulman v. Inst. for Shipboard Educ., 624 F. App’x 1002,
  1006 (11th Cir. 2015) (holding that a French manufacturer of catamarans that
  had distribution agreements with dealers in Florida, marketed its vessels in
  Florida, attended a trade show in Florida, and had an agreement with a
  Maryland-based financing company to help buyers and dealers in the United
  States      satisfied neither Florida’s    long-arm      statute    for     general
  jurisdiction nor Rule 4(k)(2)); see also In re Takata, 396 F. Supp. 3d at 1151-
  52. (finding that the plaintiffs had not established jurisdiction under the federal
  long-arm statute because the plaintiff had ambiguously alleged that the foreign
  defendant was in the business of designing, developing, manufacturing,
  marketing, and selling the class vehicles); GolTV, Inc. v. Fox Sports Latin Am.
  Ltd., 277 F. Supp. 3d 1301, 1318 (S.D. Fla. 2017) (Altonaga, J.)(finding that the
  Court did not have jurisdiction over the defendant under Rule 4(k)(2) because
  the alleged activity in the United States involved other entities not named in
  the amended complaint).
         Moreover, even if the subsidiaries’ mining activities could be attributed to
  Teck, they cannot be said to be related to the unlawful trafficking in the
  confiscated property in Cuba. GolTV, Inc., 277 F. Supp. 3d at 1318 (finding that
  the Court did not have jurisdiction over defendant under the federal long-arm
  statute because the defendant’s contacts with the United States did not give
  rise to the claims raised in the amended complaint).

        B. Jurisdictional Discovery
        In its response in opposition, the Plaintiff argues that “[a]t a minimum, it
  is appropriate for this Court to exercise its discretion to order jurisdictional
  discovery [on]…Defendant’s continuous and systemic contacts within the
  United States, which information is in Defendant’s exclusive control and is
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 7 of 9




  disputed by Defendant.” (ECF No. 23 at 11.) The request is denied on several
  grounds.
         To begin with, the Eleventh Circuit has explained that in certain cases
  district courts should not “reserve ruling on [a pending] motion to dismiss in
  order to allow the plaintiff to look for what the plaintiff should have had—but
  did not before coming through the courthouse doors, even though the court
  would have the inherent power to do so.” Dorchester Dev., Inc., 692 F.2d 727,
  729 (11th Cir. 1982). Here, the Plaintiff was well-aware of the fact-intensive
  analysis that federal courts apply when deciding issues of personal jurisdiction
  over nonresident defendants. In this case, the Plaintiff has known that Teck
  would argue that this Court lacks personal jurisdiction over the matter since
  the filing of the subject motion to dismiss in September 2020. Indeed, in the
  joint scheduling report filed the next month, the parties indicated that they had
  considered the need for jurisdictional discovery. (ECF No. 17.) Nonetheless,
  HRGC has not moved for such relief.
         Additionally, the Plaintiff’s request is procedurally improper. United
  Techs. Corp. v. Mazer, 556 F.3d 1260, 1280 (11th Cir. 2009) (denying
  jurisdictional discovery where the plaintiff recognized the potential utility of
  jurisdictional discovery by the time it filed its response to motion to dismiss but
  never formally moved the district court for jurisdictional discovery and instead,
  buried the request for such relief in its briefs); see also Thompson, 174 F.
  Supp. 3d at 1339 (denying request for leave to take jurisdictional discovery
  because the plaintiff did not move for such relief, rather, couched the request
  as an alternative argument in their response in opposition to a motion to
  dismiss). Moreover, even if the Plaintiff had properly moved for jurisdictional
  discovery, there exists no genuine dispute on a material jurisdictional fact to
  warrant jurisdictional discovery. Thompson, 174 F. Supp. 3d at 1339. Indeed,
  the Plaintiff has not set forth any evidence to establish jurisdiction or rebut
  Teck’s evidence that its subsidiaries in the United States are totally
  independent from it or that their activities relate to any mining in the
  confiscated properties. Peruyero v. Airbus S.A.S., 83 F. Supp. 3d 1283, 1290
  (S.D. Fla. 2014) (Cooke, J.) (denying request to take jurisdictional discovery
  because the request was buried in the response in opposition to motion to
  dismiss and because the plaintiff had not any evidence to rebut the defendant’s
  evidence against jurisdiction).

       C. The Plaintiff Fails to State a Claim
       Even if the Court had jurisdiction to hear this dispute, the amended
  complaint is due to be dismissed on its merits. Teck argues that the amended
  complaint should be dismissed because HRGC failed to allege it has an
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 8 of 9




  actionable ownership interest that was acquired prior to March 12, 1996 and
  that it did not sufficiently allege that Teck knowingly and intentionally
  trafficked in confiscated property.
         The Court agrees that HRGC did not sufficiently allege that it had an
  actionable ownership interest because it did not allege that it obtained the
  interest prior to March 12, 1996. The relevant provision of the Helms-Burton
  Act provides:
         In the case of property confiscated before March 12, 1996, a
         United States national may not bring an action under this section
         on a claim to the confiscated property unless such national
         acquires ownership of the claim before March 12, 1996.
  22 U.S.C. § 6082(a)(4)(B).
         HRGC does not dispute that the subject properties were confiscated
  before March 12, 1996 (although the Court notes the complaint fails to identify
  the date of confiscation) and that it obtained ownership of its claim to the
  subject properties after March 12, 1996. Indeed, in its response in opposition,
  HRGC indicates that “in 2019, the heirs [of Robert Gomez Cabrera] pooled their
  respective causes of action together by forming Herederos De Roberto Gomez
  Cabrera, LLC [“HRGC”]; which is presently seeking relief in this action…” (ECF
  No. 23 at 18.) HRGC contends that the statute does not bar this action because
  it obtained the ownership of the claim to the confiscated property by way of
  assignment in 2019. This argument is unavailing.
         The Act expressly requires that actionable claims must be acquired
  before March 12, 1996. Thus, while the individual heirs may have acquired an
  ownership interest before that date, the statute is clear: no United States
  national may bring an action unless he acquired ownership of the claim before
  March 12, 1996. See Gonzalez v. Amazon.com, Inc., No. 19-23988-CIV, 2020
  WL 1169125, at *2 (S.D. Fla. Mar. 11, 2020) (Scola, J.), affirmed by Gonzalez v.
  Amazon.com, Inc., 835 F. App’x 1011, 1012 (11th Cir. 2021); see also Garcia-
  Bengochea v. Royal Caribbean Cruises, Ltd., No. 1:19-CV-23592-JLK, 2020 WL
  6081658, at *2 (S.D. Fla. Oct. 15, 2020) (King, J.) The statute makes no
  distinctions with respect to the method of acquiring the claim. Glen v. Trip
  Advisor LLC, No. CV 19-1809-LPS, 2021 WL 1200577, at *7 (D. Del. Mar. 30,
  2021) (Stark, J.).
         The Court also agrees that HRGC has not sufficiently alleged that Teck
  knowingly and intentionally trafficked in the confiscated property. Under the
  Act, “a person ‘traffics’ in confiscated property if that person knowingly and
  intentionally ... engages in a commercial activity using or otherwise benefiting
  from confiscated property.” 22 U.S.C. § 6023(13). “[T]he only companies that
  will run afoul of this new law are those that are knowingly and intentionally
Case 1:20-cv-21630-RNS Document 39 Entered on FLSD Docket 04/27/2021 Page 9 of 9




  trafficking in the stolen property of U.S. citizens.” 142 Cong. Rec. H1724-04, at
  H1737 (Mar. 6, 1996). The amended complaint primarily offers conclusory
  allegations that Teck knowingly and intentionally trafficked in the confiscated
  property. (ECF No. 7 ¶¶ 32, 33, 34). Gonzalez, 2020 WL 1169125, at *2. The
  amended complaint also claims that Teck had “actual or constructive
  knowledge” that it was trafficking in confiscated property by virtue of the
  Cuban constitution, laws, and public records, and notice given to Joutel by the
  heirs. (Id. ¶ 31.) The first half of this paragraph is conclusory as it relies on
  unidentified laws and records and likewise is insufficient to state a claim. While
  the second half is a closer call, it is insufficient to state a claim as it relies on
  notice given to another entity that went into business with Teck sometime after
  the property was confiscated. Because the Court finds that the amended
  complaint is due to be dismissed for lack of jurisdiction and as a matter of law,
  the Court need not address remaining grounds for dismissal.

      5. Conclusion
         For the reasons set forth above, the Court grants Teck’s motion to
  dismiss (ECF No. 14) and dismisses HRGC claims without prejudice. HRGC
  alternatively seeks permission to file a second amended complaint. (ECF No. 23
  at 23.) This request is improper and is therefore denied. See Newton v. Duke
  Energy Florida, LLC, 895 F.3d 1270, 1277 (11th Cir. 2018) (“[W]here a request
  for leave to file an amended complaint simply is imbedded within an opposition
  memorandum, the issue has not been raised properly.”); Avena v. Imperial
  Salon & Spa, Inc., 740 Fed. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve rejected
  the idea that a party can await a ruling on a motion to dismiss before filing a
  motion for leave to amend.”) (noting also that “a motion for leave to amend
  should either set forth the substance of the proposed amendment or attach a
  copy of the proposed amendment”) (quotations omitted). The Court thus
  dismisses the amended complaint without leave to amend.
         The Clerk is directed to close this case. Any pending motions are denied
  as moot. (ECF Nos. 26, 36, 38.)
         Done and ordered at Miami, Florida on April 27, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
